Citation Nr: 9934892	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-41 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Propriety of the initial 10 percent evaluation assigned for 
folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
October 1962, and February 1991 to May 1991.

This appeal arises from a May 1993 rating decision by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
folliculitis and assigned a 10 percent disability evaluation.  
The veteran's timely appeal was addressed by the Board of 
Veterans' Appeals (Board) in December 1996.  At that time, 
the Board remanded the veteran's claim to the RO in order to 
attempt to obtain private and VA medical records.  That 
development having been completed, the veteran's appeal is 
again before the Board for resolution.  As the veteran has 
disagreed with the initial evaluation assigned for his 
folliculitis, the Board has recharachterized that issue as 
involving the propriety of the initial rating assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's
appeal has been obtained.

2.  Since the filing of the veteran's claim for benefits in 
December 1992, the veteran's folliculitis has been manifested 
by symptoms of red spots scattered on his legs and arms, 
complaints of itching, and spots where old lesions have 
healed, scaling, and crusting; also  shown are precancerous 
lesions diagnosed as actinic keratosis on his arms and lower 
legs.


CONCLUSION OF LAW

As the assignment of the initial 10 percent rating assigned 
for folliculitis was proper, the criteria for a higher 
evaluation have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 7806. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) indicate that he 
was diagnosed and treated for folliculitis on his chest and 
upper arms in May 1991.  A report from Cutler Army Hospital 
that same month noted a rash on the veteran's arms and legs.  
Private medical records dated October 14, 1992 from Dr. Nita 
Grassi contain a diagnosis of eczematous dermatitis with a 
rash on the veteran's arms and legs.  These were areas of 
dry, flaking skin, reported to be non-pruritic.  Topical 
medication was prescribed.

The veteran underwent a VA skin examination in January 1993.  
The veteran reported receiving treatment for a rash on his 
arms and legs at Fort Hamilton and Fort Dix, but indicated 
the treatments were ineffective.  The veteran also reported 
receiving treatment at a VA facility in Boston after his 
discharge.  He reported successful treatment of his skin 
condition due to antibiotics and corticosteroids.  He also 
reported treatment with topical steroids and moisturizers.  
The veteran's primary complaint was that of itching.  The 
examiner observed red follicular spots sparsely scattered on 
the veteran's legs and arms, with increased pigmented spots 
where old lesions had healed.  The examiner diagnosed the 
veteran with folliculitis, probably of a bacterial variety.  
In May 1993, based upon the above medical information, the RO 
granted the veteran's service connection claim for 
folliculitis, and assigned a 10 percent disability 
evaluation. 
 
The veteran perfected his appeal of his 10 percent rating, 
and testified at a hearing before local VA officials (RO 
hearing) in June 1994.  The veteran testified that he found 
his folliculitis to be embarrassing, and that he almost 
always wore long sleeve shirts to hide the condition.  The 
veteran reported that his private physician had prescribed an 
antibiotic ointment, and that he had visited four medical 
specialists in order to obtain diagnosis and relief for his 
skin condition.  The veteran indicated that the rash on his 
legs was worse than on his arms, and that exposure to 
sunlight aggravated his skin condition.  The veteran reported 
his belief that exposure to equipment and supplies returning 
from the Persian Gulf War was the cause of his skin 
condition.  Following the hearing, the RO denied the 
veteran's claim for an increased rating.

In February 1995, the veteran underwent a VA skin 
examination.  The veteran reported his history of developing 
large pimples on his arms that eventually spread to his legs 
while serving in the Army in 1992.  The examiner noted the 
presence of scattered, red, scaly spots on the veteran's 
legs, one on his abdomen, and one on his right forearm.  The 
examiner diagnosed the veteran with chronic, recurrent 
folliculitis.  In March 1995, the RO considered this medical 
evidence, but issued a rating decision and SSOC that 
continued to deny the veteran's claim for an increased 
rating.

In December 1996, the Board remanded the veteran's appeal to 
the RO in order to obtain the medical records from the 
veteran's January 1993 treatment at the VA medical facility 
in Boston.  The RO was also instructed to attempt to obtain 
any additional treatment records from Dr. Grassi.  Finally, 
the RO was advised to seek clarification of whether the 
veteran was raising a secondary service connection claim for 
an acquired psychiatric disorder that was the result of the 
service-connected skin condition.

In January 1997, the RO contacted the veteran by letter, and 
requested all medical treatment records concerning his 
folliculitis since November 1992.  The letter also sought 
clarification regarding whether the veteran was seeking 
entitlement to service-connection on a secondary basis for an 
acquired psychiatric disorder.  A similar letter was sent to 
the veteran in August 1998.

In September 1998, the veteran underwent a VA skin disease 
examination.  He reported the onset of a rash after unpacking 
materials returning from Saudi Arabia.  The veteran reported 
that the rash on his arms flared up when exposed to sunlight, 
but that the rash on his face and hands did not experience 
similar flare-ups.  The examiner noted three excoriated spots 
on the veteran's left arm, and several red crusted spots on 
his right arm.  No lesions were observed on the veteran's 
legs during this examination, and no ulceration, exfoliation 
or crusting was noted.  The examiner diagnosed the veteran 
with folliculitis.  The examiner recommended that the veteran 
undergo a psychiatric examination to evaluate properly 
whether there are any associated systemic or nervous 
manifestations.

In April 1999, the RO issued a SSOC that continued to deny 
the veteran's claim for an increased rating.  The RO noted 
that the veteran had not replied to its letters requesting 
private treatment records and requesting clarification of 
whether he intended to submit a secondary service connection 
claim for an acquired psychiatric disorder.  In addition, the 
RO noted that the VA Outpatient Treatment Clinic in Boston 
had completed its search for the veteran's January 1993 
treatment records and concluded that there were no such 
records available.

The RO received additional private medical records from Dr. 
Christine Anderson in March 1999.  These records were 
apparently not associated with the veteran's claims file, as 
they were not included in the April 1999 SSOC noted above.  
Dr. Anderson submitted a medical statement dated November 10, 
1998.  She indicated that she had treated the veteran since 
September 1997, and she had diagnosed the veteran with 
melanoma on his right arm and precancerous lesions on his 
forearms.  Dr. Anderson also submitted a medical statement 
dated July 1999.  This statement indicated that the veteran 
experienced numerous precancerous lesions, diagnosed as 
bilateral keratosis.  Dr. Anderson noted that the veteran had 
a history of melanoma.  Dr. Anderson noted that the actinic 
keratosis on his arms and legs were symptomatic for him, and 
they sometimes resulted in ulceration and crusting.  In 
August 1999, the RO the RO reviewed Dr. Anderson's statements 
and issued an SSOC that continued the veteran's 10 percent 
disability evaluation.  In September 1999, the veteran's 
appeal was again certified to the Board for resolution.


II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994);
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Folliculitis is rated under Diagnostic Code 7806, the code 
generally applicable for eczema.  (38 C.F.R. § 4.20 provides 
that when an unlisted condition is encountered, it is 
permissible to rate using a closely related disease.)  The 30 
percent rating under Diagnostic Code 7806, the next highest 
rating after the 10 percent rating, requires a medical 
finding of constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent rating under this code 
requires a medical finding of ulceration, extensive 
exfoliation or crusting, systematic or nervous manifestation, 
or when the condition is especially repugnant.

None of the VA examinations of record describes the veteran's 
symptomatology with terminology required for a 30 percent 
rating.  There is no medical evidence of record showing 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Even during his RO hearing, when given the 
opportunity to describe his symptoms, the veteran stressed 
only his embarrassment at the appearance of his skin 
condition.  However, no physician who has examined the 
veteran has described his skin condition as amounting to 
marked disfigurement.

Both of Dr. Anderson's medical statements mention that the 
veteran has precancerous lesions.  She also notes that the 
veteran has a history of melanoma, and she has diagnosed the 
veteran with actinic keratosis.  In this regard, it is noted 
that no physician, including Dr. Anderson, has linked the 
melanoma to the service-connected folliculitis and, 
accordingly, symptoms associated with melanoma may not be 
considered.
 
Based on the foregoing, the Board finds that the current 10 
percent evaluation is appropriate, and that the criteria for 
a higher evaluation are not met.    In the absence of medical 
evidence demonstrating that the veteran's folliculitis 
results in 
constant exudation or itching, extensive lesions, or marked 
disfigurement, only the 10 percent rating criteria of 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area are met.  Furthermore, because the 
30 percent evaluation adequately compensates the veteran for 
the greatest degree of disability shown since his discharge 
from service, there currently is no basis for consideration 
of "staged rating."  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
folliculitis since there has been no showing that it has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this case 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As the initial 10 percent evaluation was proper, the claim 
for a higher evaluation for the veteran's folliculitis is 
denied.




__________________________
N. R. Robin
Member, Board of Veterans' Appeals


 

